Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered June 23, 1994, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s claim that the People failed to establish that reasonable suspicion existed to support his initial detention on the ground that the prosecution failed to elicit the content of the radio descriptions overheard by a witness, which according to the witness matched the appearance of the perpetrators, is unpreserved for appellate review since defendant never raised this specific argument before the suppression court (see, People v Vasquez, 66 NY2d 968) and we decline to review it in the interest of justice. The failure to raise this argument effectively deprived the People of an opportunity to introduce evidence of the description from other sources (see, People v Tutt, 38 NY2d 1011).
We have examined defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rosenberger, Nardelli and Mazzarelli, JJ.